NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MONSANTO COMPANY AND
MONSANTO TECHNOLOGY LLC,
Plain,tiff-Appellee,
V.
VERNON HUGH BOWMAN,
Defendant-Appellant.
2010-1068
Appea1 from the United States District Court for the
Southern District of Indiana in case no. 07-CV-0283,
Judge Richard L. Young.
ORDER
Monsanto Company moves to deactivate this appeal
and also moves for an extension of time to file its brief.
Vernon I-high Br0wn opposes.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion to deactivate is denied.

MONSANTO CO V. BOWMAN 2
(2) Monsanto's motion for an extension of time is
granted Monsanto's brief is due within 21 days of the
date of filing of this order.
FOR THE CoURT
0CT 2 8  /s/ Jan Horba1y
Date J an Horba1y
C1erk
U.S. C0UR'll':&EAFqPEALS FOR
ccc David B. Jinkins, Esq.
THE FEDERAL ClRCUlT
Vernon Hugh Bowman _
319 0CT 2'8.201U
1ANHORBALY
GLERK